PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 14/824,434
Filing Date: 12 Aug 2015
Appellant(s): Tanno, Nobuyuki



__________________
Xavier Pillai
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 15 June 2020.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 16 March 2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

(2) Restatement of Rejection
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was 

Claims 11-21 are rejected under 35 U.S.C. 103 as being unpatentable over Graiver et al. (US Patent No. 5,336,551) (Graiver) as evidenced by Mori et al. (US Patent Application Publication No. US 2016/0340456 A1) (Mori).

Regarding instant claim 11, Graiver discloses reinforced composite structures consisting essentially of a matrix and a dispersed phase, wherein the dispersed phase comprises fibrils of vinyl alcohol polymer having an aspect ratio of 2:1 to 1000:1 (col. 3, lines 12-23). Graiver further discloses the polymers used to prepare the fibrils are prepared by hydrolysis or saponification of polymers, and the degree of hydrolysis/saponification is at least 98 percent (col. 4, lines 39-49). It is noted that the aspect ratio and degree of hydrolysis/saponification disclosed by Graiver overlap or include the ranges recited by the claims; however, “in the case where claimed ranges ‘overlap or lie inside ranges disclosed by prior art’ a prima facie case of obviousness exists.”  See MPEP § 2144.05.

Regarding instant claims 12 and 14, Graiver does not explicitly disclose the polyvinyl alcohol fibrils have a cold water solubility of 3.9% to 10% or 3.9% to 9.0%.
	However, Mori provides evidence that in PVA with higher degree of saponification, the crystallinity increases, and the ratio of crystal parts that are not dissolved in cold water increases (page 1, paragraph [0004]). In other words, Mori provides evidence that the cold water solubility of a polyvinyl alcohol is directly related to its degree of saponification, i.e., the higher the degree of saponification, the lower the cold water solubility.
	Therefore, since the scope of Graiver encompasses a polyvinyl alcohol composition that is substantially identical to that of the claims (i.e., the same aspect ratio and degree of saponification), one of ordinary skill in the art would expect the encompassed composition and that of the claims to have the same properties (i.e., cold water solubility). Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). See MPEP §2112.01(I).

Regarding instant claim 13, the scope of Graiver encompasses a polyvinyl alcohol composition that is substantially identical to that of the claims (i.e., the same prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). See MPEP §2112.01(I).

Regarding instant claim 15, Graiver does not explicitly disclose the degree of swelling and cold water solubility of the polyvinyl alcohol fibrils.
	However, Mori provides evidence that in PVA with higher degree of saponification, the crystallinity increases, and the ratio of crystal parts that are not dissolved in cold water increases (page 1, paragraph [0004]). In other words, Mori provides evidence that the cold water solubility of a polyvinyl alcohol is directly related to its degree of saponification, i.e., the higher the degree of saponification, the lower the cold water solubility.
	The scope of Graiver encompasses a polyvinyl alcohol composition that is substantially identical to that of the claims (i.e., the same aspect ratio and degree of saponification). While Graiver does not explicitly disclose the degree of swelling and prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). See MPEP §2112.01(I).

Regarding instant claim 16, Graiver further discloses that the fibrils have a size measuring from 50 microns to 2 cm in length (col. 6, lines 7-11), which is construed to encompass the size limitations recited by the instant claim; however, “in the case where claimed ranges ‘overlap or lie inside ranges disclosed by prior art’ a prima facie case of obviousness exists.”  See MPEP § 2144.05.

Regarding instant claim 18, Graiver further discloses that the fibrils have a size measuring from 50 microns to 2 cm in length (col. 6, lines 7-11), which is construed to encompass the size limitations recited by the instant claim; however, “in the case where claimed ranges ‘overlap or lie inside ranges disclosed by prior art’ a prima facie case of obviousness exists.”  See MPEP § 2144.05.

	However, Mori provides evidence that in PVA with higher degree of saponification, the crystallinity increases, and the ratio of crystal parts that are not dissolved in cold water increases (page 1, paragraph [0004]). In other words, Mori provides evidence that the cold water solubility of a polyvinyl alcohol is directly related to its degree of saponification, i.e., the higher the degree of saponification, the lower the cold water solubility.
	Therefore, since the scope of Graiver encompasses a polyvinyl alcohol composition that is substantially identical to that of the claims (i.e., the same aspect ratio and degree of saponification), one of ordinary skill in the art would expect the encompassed composition and that of the claims to have the same properties (i.e., cold water solubility). Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). See MPEP §2112.01(I).

Regarding instant claims 17 and 19, Graiver further discloses that the fibrils have a size measuring from 50 microns to 2 cm in length (col. 6, lines 7-11), which is prima facie case of obviousness exists.”  See MPEP § 2144.05.
	Graiver does not explicitly disclose the degree of swelling and cold water solubility of the polyvinyl alcohol fibrils.
	However, Mori provides evidence that in PVA with higher degree of saponification, the crystallinity increases, and the ratio of crystal parts that are not dissolved in cold water increases (page 1, paragraph [0004]). In other words, Mori provides evidence that the cold water solubility of a polyvinyl alcohol is directly related to its degree of saponification, i.e., the higher the degree of saponification, the lower the cold water solubility.
	The scope of Graiver encompasses a polyvinyl alcohol composition that is substantially identical to that of the claims (i.e., the same aspect ratio and degree of saponification). While Graiver does not explicitly disclose the degree of swelling and cold water solubility of the polyvinyl alcohol, one of ordinary skill in the art would expect the encompassed polyvinyl alcohol composition of Graiver to have the same properties as that of the claims (i.e. degree of swelling and cold water solubility). Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). See MPEP §2112.01(I).

Regarding instant claims 20-21, Graiver further discloses the polymers used to prepare the fibrils are prepared by hydrolysis or saponification of polymers containing repeat units derived from vinyl acetate (col. 4, lines 39-43), which is construed to encompass an embodiment wherein the polyvinyl alcohol is prepared by saponifying a polyvinyl ester homopolymer that results from polymerization of vinyl ester (i.e., vinyl acetate).

Claims 13, 15, 17, and 19 are alternatively rejected under 35 U.S.C. 103 as being unpatentable over Graiver as evidenced by Mori as applied to claim 11 above, and further in view of Jongetjes (US Patent No. 3,937,865) (Jongetjes).

Regarding instant claims 13, 15, 17, and 19, Graiver discloses the polyvinyl alcohol fibrils having an aspect ratio, degree of saponification, and cold water solubility as cited in the rejection above, but does not explicitly disclose the degree of swelling.
	However, Jongetjes disclose a binder comprising a powder of polyvinyl alcohol having a degree of saponification of 98-100% (col. 2, lines 13-16). Jongetjes further discloses that the degree of swelling of the polyvinyl alcohol powder particles should be between 3 and 8 (col. 2, lines 44-47); however, “in the case where claimed ranges ‘overlap or lie inside ranges disclosed by prior art’ a prima facie case of obviousness exists.”  See MPEP § 2144.05. Jongetjes teaches that the use of polyvinyl alcohol 
	Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art, having the teachings of the prior art before him or her, to select a polyvinyl alcohol composition having a degree of swelling as prescribed by Jongetjes while constructing the Fibrils of Graiver. The motivation for doing so would have been to ensure that the fibrils are homogenously distributed within the matrix of Graiver.
	Therefore, it would have been obvious to combine Jongetjes with Graiver to obtain the invention as specified by the instant claims.

(3) Response to Argument
In response to Appellant’s arguments in the brief filed 15 June 2020, the rejections are maintained because the arguments are unpersuasive.
Appellant alleges a first error committed by the Examiner. Broadly, Appellant contends that the aspect ratio range disclosed by Gravier (i.e., 2:1 to 1000:1) is extremely broad when compared to the range of the claims. Appellant contends that the possible number of aspect ratios disclosed by Gravier is much larger than those encompassed by the claims. Appellant further contends that Gravier points to a larger aspect ratio by means of illustrated examples and preferred embodiments.
	Appellant’s argument is unpersuasive. As discussed above, it is noted that the aspect ratio and degree of hydrolysis/saponification disclosed by Graiver overlap or include the ranges recited by the claims; however, “in the case where claimed ranges prima facie case of obviousness exists.”  See MPEP § 2144.05. While the range of Gravier is much broader than that of the claims, an overlap of the ranges exists. Furthermore, while the examples and preferred embodiments of Gravier point to a larger aspect ratio than those claimed, disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971). See MPEP §2123(II).

Appellant alleges a second error committed by the Examiner. Specifically, Appellant contends that even if, arguendo, the Examiner has established a prima facie case of obviousness with respect to claim 11, the claimed range is critical and would rebut any prima facie case. Specifically, Appellant contends that the original disclosure provides evidence that when the aspect ratio of the polyvinyl alcohol fiber is outside the claimed range and within the range of Gravier, a glass paper produced from a polyvinyl alcohol polymer fiber has poor tensile strength whereas when the aspect ratio is within the claimed range of 1.9 to 2.11, the resulting glass paper has superior tensile strength.
	Appellant’s argument is unpersuasive. Whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the "objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support." In other words, the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range. In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980). In the instant case, the data provided by Appellant is much narrower in scope than the claims. Specifically, 

Appellant alleges a third error committed by the Examiner. Specifically, Appellant contends that the specific combination of the recited aspect ratio and the degree of saponification provides an unexpected and superior performance, i.e., extreme smoothness of the glass paper produced by the claimed polyvinyl alcohol.
	Appellant’s argument is unpersuasive for the same reason set forth in the alleged second error discussed above. Whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the "objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support." In other words, the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range. In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980). In the instant case, the data provided by Appellant is much narrower in scope than the claims. Specifically, each of the examples require a polyvinyl alcohol having a specific degree of saponification (i.e., 99.3 mol%), whereas the claim allows for a range (i.e., 99.0 mol% or 

Appellant alleges a fourth error committed by the Examiner. Specifically, as to claims 12 and 14, Appellant contends that the cited prior art, alone or in combination, does not disclose or obviate the limitation of cold water solubility. Appellant traverses the reliance on the Mori reference as providing evidence that the Gravier reference must necessarily encompass an embodiment within its scope of a polyvinyl alcohol having the requisite cold water solubility. First, Appellant contends that Mori is concerned with water solubility of PVA films, not fibers. Further, Appellant contends that even if Mori discloses that crystallinity of PVA increases with a higher degree of saponification, Mori does not disclose the specific solubility required by the claims. Appellant further alleges that the Examiner is taking official notice that the cold water solubility values recited by the claims would necessarily be included in the disclosure of Mori, and argues that the Examiner has failed to provide adequate evidence required under the law to justify taking official notice.
	Appellant’s argument is unpersuasive. As discussed above, Mori is relied upon as an evidentiary reference teaching that, in general, that the degree of saponification of polyvinyl alcohol is related to its cold water solubility, i.e., as the degree of 
	Furthermore, Mori, alone, is not relied upon to disclose requisite cold water solubility. As discussed above, Mori establishes the relationship between degree of saponification and cold water solubility. Therefore, one of ordinary skill in the art, having the disclosure of Gravier as evidenced by Mori, would conclude that since Gravier discloses a polyvinyl alcohol having a range for degree of saponification that encompasses the range recited by the instant claim, Gravier must also encompass an embodiment that has the same cold water solubility as claimed, absent evidence to the contrary.

Appellant alleges a fifth and sixth error committed by the Examiner. Appellant contends that the prior art combination does not disclose or obviate the limitations of claim 13, specifically polyvinyl alcohol particles having a degree of swelling of 2.5 to 5.0. Appellant traverses the position of the Examiner that the scope of the prior art must encompass within its scope, an embodied polyvinyl alcohol having the same degree of swelling as the claims. Appellant contends, as discussed above, that the prior art does not encompass a polyvinyl alcohol that is substantially identical to the claims that would necessarily have the same degree of swelling.


Appellant alleges a seventh error committed by the Examiner. Appellant contends that the prior art does not disclose or obviate the limitations of claim 15, which recites a polyvinyl alcohol having a specific degree of swelling and cold water solubility.
	Appellant’s arguments are unpersuasive for the same reasons stated in the responses to fourth, fifth, and sixth alleged errors above.

Appellant alleges an eighth error and a ninth error committed by the Examiner. Appellant contends that the prior art does not disclose or obviate the limitations of claims 16-19. In addition to the limitations of cold water solubility and degree of swelling, which are addressed above, Appellant alleges that the prior art does not disclose or obviate the limitations regarding the particle size of the polyvinyl alcohol.
	Appellant’s arguments are unpersuasive. As to the arguments regarding the cold water solubility and degree of swelling, the responses to said argument are addressed prima facie case of obviousness exists.”  See MPEP § 2144.05. Appellant has not overcome the prima facie case of obviousness by a showing of criticality of the claimed particle size range.

Appellant alleges a tenth error committed by the Examiner. Appellant contends that the prior art does not disclose or obviate the limitations of claims 20-21 because the prior art, allegedly, does not disclose or obviate the limitations of claim 11, from which claims 20-21 depend.
	Appellant’s argument is unpersuasive for the same reasons outlined in the response to the alleged errors regarding claim 11, above.

Appellant alleges an eleventh and twelfth error committed by the Examiner. Appellant contends that the prior art combination (i.e., Gravier as evidenced by Mori and in view of Jongetjes) does not disclose or obviate the limitations of claims 13, 15, 17, and 19. First, Appellant alleges that the prior art combination does not disclose or obviate the limitations of claim 11, from which the claims depend. Further, Appellant argues that Jongetjes is drawn to a powder-form polyvinyl alcohol, and one of ordinary skill in the art would not be motivated to combine the teachings of Jongetjes with that of 
	Appellant’s argument is unpersuasive. As to the alleged error regarding the failure of the prior art to disclose the limitations of claim 11, said alleged errors are addressed above.
	As to the alleged error that one of ordinary skill in the art would not have readily combined the teachings of Jongetjes with Gravier because Jongetjes is silent with regard to the aspect ratio, such an argument is unpersuasive because Jongetjes is not relied upon to disclose the aspect ratio of the polyvinyl alcohol. Jongetjes is relied upon to disclose the necessary degree of swelling as it relates to the ability of the polyvinyl alcohol to distribute homogenously within a binder. Appellant has not cited within the Jongetjes reference or provided a reasoned argument that degree of swelling disclosed by Jongetjes requires a particular aspect ratio outside the range of Gravier, which would necessarily prevent the prior art combination used to reject the instant claims.

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/Thomas A Mangohig/Examiner, Art Unit 1788                                                                                                                                                                                                        
Conferees:
/Alicia Chevalier/Supervisory Patent Examiner, Art Unit 1788                                                                                                                                                                                                        
/CALLIE E SHOSHO/Supervisory Patent Examiner, Art Unit 1787                                                                                                                                                                                                        
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.